MEMORANDUM ***
Guillermina Silva, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an Immigration Judge’s (“IJ”) denial of her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. See Medina-Morales v. Ashcroft, 371 F.3d 520, 528 (9th Cir.2004) (“[T]he jurisdictional bar in § 1252(a)(2)(B)(ii) applies only to acts over which a statute gives the Attorney General pure discretion unguided by legal standards or statutory guidelines.”).
Reviewing the IJ’s denial of a continuance for abuse of discretion, see Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004), we deny that aspect of the petition for review. The IJ did not abuse, or fail to exercise, her discretion by denying the continuance. See Avila-Murrieta v. INS, 762 F.2d 733, 736 (9th Cir.1985).
The BIA did not address Silva’s ineffective assistance of counsel claim, which was properly raised to the agency in her appellate brief. We therefore remand for further proceedings regarding this claim.
PETITION FOR REVIEW DENIED in part; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.